  Case: 1:18-cv-07229 Document #: 1 Filed: 10/30/18 Page 1 of 6 PageID #:1                                                        r4
      [f you   need additional space for ANY section, please attach an additional sheet and reference that section.]


                                                                                                    FI LE tr)
                              UNITED STATES DISTRICT COURT                                                   onT s o   ?fr1lfi!
                              NORTHERN DISTRICT OF ILLINOIS                                        .
                                                                                                     THOMAS G BRUTON-_
                                                                                                   crgii( U.s. otsrRtcr couRT
                                                                     Case Number:
     Plaintiff
United States of America
                v,
                                                                118+''t47229
                                                                Judge Joan H. Ld<ow
                                                                Magisiffie Judge Young B. Kim
             Defendant
Association of Casualty and Surety
Companies; American Mutual Insurance
Alliance; National Association of
Mutual Casualty Companies; assigns and
sucssessors Insurance Industry
Committee on Motor Vehicle
Administration (IICMVA) and the
American Association of Motor Vehicle
Administrators Combine et al.


                                              Enforcement
                                              63 Civ. 3106 by
                                              Beneficiary


                                        Jurisdiction and Venue

                                        United States of America,
                                            U.S. Constitution
                                        Article IV Sections 1.2.3.4.,
                                                Article VI
                                                   and
                                        Section 4 of the Act of Congress
                                        of July 2,1890, c. 647,26 Stat.
                                        209 (15 U.S.C. Sec.4) as amended,
                                        entitled "An Act to protect trade and
                                        colnmerce against unlawful restraints
                                        and monopolies," commonly known
                                        as the Sherman Act.




                                                                 I




      [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
           Case: 1:18-cv-07229 Document #: 1 Filed: 10/30/18 Page 2 of 6 PageID #:2


l.Enforce the 63 Civ. 3106 injunction against the IICMVA/AAMVA membership of

the American Bar Association law offices of Turbin and Marcus and the assigns and

sucssessors law offices of Marcus and Boxerman (licensees), in concert and

particapation, for failure to determine the ownership and use, theft and conversion,        of

the True Line, Inc. ( the Company) activities, under trust and injunction.    I   am not

subject to "collective control".   I want to be made whole from Mr. Boxerman for

securities theft and pimping violating Leonard J. Kral's constitutional rights. I am the

owner of the companies. See Violation # 1. Voting Trust , Buy/Sell, Will attached.

Jacquelyn Stepanek, Paula Stepanek (Miroballi) Karen Stepanek (Block) Thomas

Miroballi were entitled to nothing. I did not issue any K1 forms or Stock Certificates.

2. Order Judge Robert Goeke, the US Tax Court, the Deparfrnent of Treffiury,

lnternal Revenue Service and IRS agent, Briseyda Villalpando, that they violated my

constitutional rights and   I am not subject to the business of Insurance   and Taxation.


3.Order the DOJ    I   am not subject to their program see DOJ Program.Junk or Salvage.


    (A) Order the State of Illinois I am mot subject to "see the disposition of fees and

taxes".

(B) Order the State of Illinois I am not subject to   see   Rebuilt Vehicle Title Laws and/

or any Inspection Laws. Get clean titles no junk, salvage history, inspections, fees.


I   am not subject to any collective control laws. See   IICMVA/AAMVA Antitrust

Statement, long declaration and their about/history.


                                           (2)
         Case: 1:18-cv-07229 Document #: 1 Filed: 10/30/18 Page 3 of 6 PageID #:3


(C) Order Pete Piazza and Dereck Garcia they violated       *y   constitutional rights under

their oaths of office throught their police powers who were properly served with the

Judgment. Well before any of their actions.See Violation # 3 Criminal Tickets,

Certi fi ed D i spo siti on Statements and Admini strative Violations.


(D) Order the membership of IICMVA/AAMVA I am not subject to membership,

collective control. see Illinois, Federal Government, Virginia Certified Copies

Corporate Filing under Antitrust Statement Documents.


(E) Order the Office of The States Attorney, Cook County, Illinois they have an

injunction against their police powers, concert and participation. See Illinois

AAMVA TRP.

(F) Order the Illinois Motor Vehicle Theft Prevention Council and the Illinois

Criminal Justice Information Authority and Trust Fund contributors they have an

injunction against their police powers and have violated my constitutional rights and

have no control over my activities.


(G) Order the Illinois SOS IICMVA/AAMVA members, to immediatly issue me all

of my dealer's license's without any fees, or interuption, ever again. Tell them none

of the laws on any license application apply to me, or my membership Insurance and

Taxes (Salvage Fees ).


(H) Order Dorthy Brown to clear my name and include my wifes name of any

criminal record history or other wise.See Criminal tickets by SOS, see Certified

Disposition.

                                          (3)
          Case: 1:18-cv-07229 Document #: 1 Filed: 10/30/18 Page 4 of 6 PageID #:4


(I) Order the Illinois SOS that   each ticket and administrative ticket is and individual


antitrust violation and must be removed from license hold letter.

(J) Order the Illinois Department of Revenue and Illinois Secretary of State Police

that they can not HOLD my license, and I do not have to pay or collect any Insurance

and lor taxes. Advise them of my Antitrust Exemption. See Restraint of Trade Lic.

Hold IDOR & ISOSP letter.

(K) Order that the office of the Secretary of State Administrative Hearings' officers,

their decisions and finding violated my constitutional tights under 63 Civ. 3106, and

their Illinois Supreme Court issued Licenses, and in their official government

capacity, under their oaths of office, as prima facia evidence. They made a mockery

of law through their police powers and contempt of the Final Judgement. (Fees)

4.Order the enforcement of the injunction to STOP the County from 'oTake Notice"


of property. (Foreclosure) See Frank Stepanek Property Take Notices and Cook

County Pension and Health Care amounts for union workers. See Frank Stepanek

LINION TAX BILL and Leonard Kral tax bill. Order the Cook County, Illinois
                                         o'Insurance and Taxation".
Sheriff police powers we are exempt from

See   Illinois Administrative Code "Appraisal" Means. Division and Allocation of

Markets among appraisers. See Injunction pg-z -'lTIV (A) 4.


Order Illinois Property Tax Appeal Board, Cook County, and Chase Bank violated

my constitutional rights. See IPTAB admin., decision sustains 63 Civ.3106.

                                             (4)
         Case: 1:18-cv-07229 Document #: 1 Filed: 10/30/18 Page 5 of 6 PageID #:5


See witness slips of associations lobbying in committee.


See Sherman Act. Local goveffIment      Illinois State Action Exemption.

5. Order Illinois Tollway I do not have to pay to use the road fees.


Order City of Chicago I do not have to pay Red light or speed camera violation

review program fees.

Order Village of Justice violation fees do not apply.


Order Cook County and Penn Credit Corp. I do not have to collect or pay a use tax or

fees. Clear our name's by the credit Bureau's concert and participation.


6. Order the City of Chicago not to exercise any control over our activities.

'olnsurance and Taxation",license, fees, taxes, permits, etc...


See Certified I.G.O.I./True   Line letter to City of Chicago.

7.The State of Illinois is violating my U.S. Constitutional rights, Illinors

Constitutional Rights, Ex Post Facto Laws and 63 Civ. 3106 by impairing contracts,

charging me fees for a drivers license to drive a motor vehicle, to keep and bear arns,

Conceal Carry Permit(Fees), Fire Arms Owners Identification Card ,when it is

already a right under the constitution to be able to use it against my government from

excessive "Insurance and Taxation". I am not subject to the police power see 63 Civ.

3106 injunction see oaths of office Illinois Constitution article 22. See American

Revolutionary War.

                                            (s)
        Case: 1:18-cv-07229 Document #: 1 Filed: 10/30/18 Page 6 of 6 PageID #:6




I pledge allegiance to the flag of the United States of America and to the REPUBLIC

for which its stands, one nation, under God, with liberty and justice for all. Amen.

I am o'Free and Independent" Republic not subject to "collective control"         a

Democracy. See article      IV   $1-4.

We are sovereign.


Respectfully,


The People,


IVIr:           J   Kral, Mr.            J.   Kral Independent Garage Owners of Illinois
1618 S. Pulaski Rd.
Chicago, Illinois 60623
773 277 5600




                                               (6)
